DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant’ amendment filed 01/29/21 has been acknowledged.
Applicant amended paragraphs 0032 and 0034 of the specification to overcome its objections presented by a Non-Final Rejection mailed 10/30/20, cancelled Claims 4 and 11 and amended Claim 1 by incorporating limitations of original Claims 4 and 11, and amended Claims 2, 5-10, 12-15 to overcome their objections or a rejection under 35 U.S.C. 112(b) presented by the Non-final Rejection.

Status of Claims
Claims 16-17 were earlier withdrawn from consideration as belonging to inventions not chosen for examination.
Claims 1-3, 5-10, and 12-15 are examined on merits herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-6, 8-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schardt et al. (US 2012/0037885) in view of Chander (NPL).
In re Claim 1, Schardt teaches a converter system (paragraphs 0005, 0022), for instance for a light emitting device (Claim 1), comprising (Fig. 7):
a first material, which comprises, preferably essentially consists of an emitting material – which comprises nanoparticles 718a (paragraph 0077) - emitting a color of interest – with a wavelength λ2 (paragraph 0077, which is red, paragraph 0069), and is essentially free of sensitizer material; and
a second sensitizer material – comprising nanoparticles 716 (Figs. 7-8, paragraphs 0076-0077) - which is essentially free of the first material and absorbs light (is excitable) in the wavelength range of interest λp (being blue, paragraphs 0069, 0080-0083) and its (e.g., the second sensitizer material’) emission spectrum – shown by E1 in Fig. 8 and corresponding a green wavelength λ1, paragraph 0069 - overlaps at least partly with one or more excitation bands (such as E4 of Fig. 8) of the first material 718a (paragraphs 0080-0084).
Schardt does not explicitly teach that the light-emitting material of the first material comprises one or more of the ions of the group comprising Eu3+, Tb3+ and Mn4+ and does not explicitly teach that the sensitizer material comprises one or more ions selected out of the group Eu2+, Pb2+, Bi3+ and Ce3+. However, Schardt teaches that both, the light emitting material 718 and the sensitizer material 716 are nanoparticles (as shown above) that can be of a phosphor (paragraph 0063). Schardt provides a few 
It would have been obvious for one of ordinary skill in the art before filing the application to choose such Schardt referenced phosphor as SrSiN:Eu for a light emitter 718 (emitting a red light) and to choose such Schardt referenced phosphor as SrSiON:Eu – for a sensitizer (emitting a green light), in order to enable creation and operation of the Schardt structure shown in Fig. 7.
Although Schardt does not show valences of Eu in each of the above phosphors, it would been inherent that the red light emitting SrSiN:Eu is SrSiN:Eu3+ (e.g., having ion Eu with a valence 3+) and the green light emitting SrSiON:Eu is Sr SiON:Eu2+ (e.g., having ion Eu with a valence 2+): Chander teaches (pages 133-134, Fig. 30) that such ion as Eu3+ radiates a red light, while Eu2+ radiates a green light (Fig. 8, paragraph 0069): e.g., in order for SrSiN:Eu to radiate a red light it shall have Eu3+, and in order for SrSiON:Eu to emit a green light, it shall have Eu2+. Please, note that inherency of Eu3+ to radiate a red light is supported by paragraphs 0107 and 0125 of the current application.
In re Claim 2, Schardt/Chander teaches the converter system according to Claim 1, whereby (Fig. 7) the first material (comprising nanoparticles 718a) and second sensitizer material (comprising nanoparticles 716) are so arranged to each other to allow energy transfer (e.g., their arrangement allows a non-radiation energy transfer due 
In re Claim 3, Schardt/Chander teaches the converter system according to Claim 1 as cited above, whereby the first material – comprising nanoparticles 718a that emit the wavelength λ2 (Schardt, Figs. 7-8, paragraph 0077) - comprises a red emitting material (Schardt, paragraph 0069).
In re Claim 5, Schardt/Chander teaches the converter system according to Claim 1 as cited above, wherein the first material – comprising nanoparticles 718a (Schardt, Figs. 7-8, paragraph 0077) - is provided as a nanophosphor (as a reminder, a phosphor is a material that absorbs a light of one wavelength and emits light of a longer wavelength, or a lower energy, which is appropriate for 718a, as shown in Fig. 8 (Schardt, paragraphs 0080-0083).
In re Claim 6, Schardt/Chander teaches the converter system according to Claim 1 as cited above, whereby the first material is provided as nanoparticles 718a (Schardt, Fig. 7, paragraph 0077).
In re Claim 8, Schardt/Chander teaches the converter system according to Claim 1 as cited above, whereby the second sensitizer material – comprising nanoparticles 716 (Schardt, Figs. 7, 8) - is excitable by a wavelength in the wavelength range between 380 to 580 nm – e.g., as corresponding to a blue light (Schardt, paragraph 0069).
In re Claim 9, Schardt/Chander teaches the converter system according to Claim 1 as cited above, whereby the second sensitizer material – comprising nanoparticles 716 (Schardt, Figs. 7, 8) - is excitable in the UV-A (315 to 400 nm), violet (400 to 440 
In re Claim 10, Schardt/Chander teaches the converter system according to Claim 1 as cited above, whereby the color of interest of the emitting material - comprising nanoparticles 718a (Schardt, Figs. 7-8) and emitting red light λ2 (Schardt, paragraphs 0069, 0077) - is in a higher wavelength range (inherently) than the wavelength range of interest of the second sensitizer material and which is blue (as also shown for Claim 1).
In re Claim 12, Schardt/Chander teaches the converter system according to Claim 1 as cited above, whereby the sensitizer material – comprising nanoparticles 716 (Schardt, Figs. 7-8) capable to absorb a blue light and to emit a green light (Schardt, Fig. 8 and paragraph 0069) - is provided as a nanophosphor (since it comprises nanoparticles and since it possesses characteristics of a phosphor – absorbing light of one wavelength and emitting light of another wavelength).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schardt/Chander in view of Chou et al. (NPL).
In re Claim 7, Schardt/Chander teaches the converter system according to Claim 1 as cited above, including the first material provided as nanoparticles, but does not explicitly teach that the average diameter of the nanoparticles is ≥ 1nm and ≤50 nm, preferably ≥ 2 nm and ≤10 nm: in paragraph 0034, Schardt states that a nanoparticle dimension shall be less than 10 nm, but does not state the smallest dimension. 

Schardt and Chou teach analogous art directed to structures comprised non-radiation energy transfer between nanoparticles, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Schardt device in view of the Chou device, since they are from the same field of endeavor, and Chou referred to practices in the art that were successfully used for creation nanoparticles.
Since Schardt’ first light emitting material radiates a visible light, it would have been obvious for one of ordinary skill in the art before filing the application using nanoparticles of the first material with diameters ranging between 2 nm and 6 nm in order to create the first material capable of radiation of a red light.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schardt/Chander in view of Chou and Anc (US 8,455,898).
In re Claim 13, Schardt/Chander teaches the converter system according to Claim 1 as cited above, including a layer of the first material disposed on a layer of the second sensitizer material, wherein each of the first and second materials comprises nanoparticles, including quantum dots (Schardt, paragraph 0044). 
Schardt/Chander does not teach a host lattice for the first material and/or for the second sensitizer material, including information that the two materials are in different host lattices.

Schardt and Anc teach analogous art directed to nanoparticles, including quantum dots, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Schardt device in view of the Anc teaching, since they are from the same field of endeavor, and Anc created a successfully operated device.
In view of Chou and Anc, it would have been obvious for one of ordinary skill in the art before filing the application to modify the Schardt/Chander device by embedding nanoparticles of the first material into a first host lattice and embedding nanoparticles of the second sensitizer material into a second host lattice, wherein such modification is required for creation of more rigid layers comprised the first and second nanoparticles and/or if it is desirable to maintain a chosen spacing between nanoparticles with the help of host materials (Chou, page 13305). Although the hosts for nanoparticles of the first and second materials could be the same, they also could be different, and it would have been obvious to choose them different, if this is a manufacturer’ preference: “It has been held to be within the general skill of a worker in the art to select a known material In re Leshin, 125 USPQ 416. 
In re Claim 14, Schardt/Chander teaches the converter system of Claim 1 as cited above, but does not teach that the converter system is obtainable by a process comprising: providing a first material and a second sensitizer material as defined in Claim 1; dissolving the first material and the second sensitizer material in a solvent; and evaporating the solvent.
Anc teaches (Fig. 3) that different types of nanoparticles, including quantum dots 311 and phosphors 313, may create a single layer (column 7, lines 56-65) in which different types of nanoparticles are intermixed. Anc further teaches (column 4 lines 37-40) that creation of a layer of nanoparticles may comprise dissolving of nanoparticles (e.g., leading to a material in a liquid phase) followed by evaporation of a solvent. And Chou also teaches a step of a solvent evaporation if the solvent was initially used (paragraph 3.4, page 13304).
It is understandable that creation of a single converter layer comprised different types of nanoparticles taught by Schardt (such as emitting and sensitizing) could be less expensive than creating two layers each comprised nanoparticles of one type. In view of the above, it would have been obvious for one of ordinary skill in the art before filing the application creating a converter layer comprised intermixed first emitting nanoparticles and second sensitizer nanoparticles using the following steps: dissolving nanoparticles of the first and the second materials in a solvent, well mixing them in the solvent creating a mixture in which different types of nanoparticles are disposed close to each other for providing a more efficient energy transfer between first and second 
Please, note that Claim 14, directed to a device, contains limitations directed to a process, e.g., Claim 14 is a product-by-process claim, which shall be treated in accordance with MPEP 2113, which states in-part:  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Accordingly, although the method steps described by Claim 14 are obvious in view of the stated combination of prior art, for the device claim, the process limitations do not have a patentable weight.

Allowable Subject Matter
Claim 15 is objected to as being dependent on the rejected base claim, but would be allowable if amended to incorporate all limitations of the base claim and all intervening claims.
Reason for Indicating Allowable Subject Matter
Re Claim 15: Such combination of prior art of record as Schardt, Chander, Chou, and Anc does not teach such limitation of Claim 15 as: “removing ligands from the first material and/or second sensitizer material prior to dissolving”. Although previously cited Liu (US 2015/0079720) or newly cited Vo-Dinh et al. (US 2010/0261263) teach the above limitation, combining five prior art references to come up with the limitation of Claim 15 does not render the claim obvious, since at least Schardt, Chander, Chou, and Anc do not teach that such step shall be conducted. 

Response to Arguments
Applicant’ arguments (REMARKS, filed 01/29/21) has been fully considered.
Examiner agrees with the amendments made for the specification (REMAKRS, page 6). 
Examiner further agrees with Applicant (REMARKS, page 6) that amendments made for Claims 2, 3, 5-10, 12-15 removed grounds for objections to these claims or for their rejections under 35 U.S.C. 112(b).
Examiner agrees with Applicant (REMAKRS, page 7) that Schardt alone does not teach all limitations of the amended Claim 1, at least, explicitly. However, as the current Office Action shows (and as the Non-Final Rejection showed), new limitations of Claim 1 (that were limitations of the original Claims 4 and 11) are obvious. 
Examiner disagrees with Applicant (REMARKS, pages 7-9) that the amended Claim 1 cannot be rejected under 35 U.S.C. 103: As the current Office Action shows, based on the teaching of Schardt it is possible to come up with a structure teaching inherently all limitations of the amended Claim 1. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 02/23/21